J-A18028-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 STEVEN ALAN GARDNER                      :
                                          :
                    Appellant             :   No. 1305 WDA 2021

         Appeal from the PCRA Order Entered September 29, 2021
             In the Court of Common Pleas of Butler County
              Criminal Division at CP-10-CR-0000219-1995


BEFORE: STABILE, J., MURRAY, J., and McLAUGHLIN, J.

MEMORANDUM BY MURRAY, J.:                       FILED: SEPTEMBER 7, 2022

      Steven Alan Gardner (Appellant) appeals pro se from the order

dismissing his serial petition filed pursuant to the Post Conviction Relief Act

(PCRA), 42 Pa.C.S.A. §§ 9541-9546. We affirm.

      In 1995, a jury convicted Appellant of shooting and killing his roommate.

On October 23, 1995, the trial court sentenced Appellant to life in prison. This

Court affirmed, and our Supreme Court denied allowance of appeal.

Commonwealth v. Gardner, 764 A.2d 1122 (Pa. Super. 2000) (unpublished

memorandum), appeal denied, 785 A.2d 87 (Pa. 2001).             In the ensuing

years, Appellant filed numerous PCRA petitions, each of which was dismissed

and affirmed on appeal. See generally Commonwealth v. Gardner, 106

A.3d 156 (Pa. Super. 2014) (unpublished memorandum) (explaining

Appellant’s various petitions, and affirming PCRA court’s dismissal of serial
J-A18028-22


petition where it was jurisdictionally time-barred and Appellant did not meet

any exception); see also Commonwealth Brief at 4 (asserting Appellant “has

filed at least ten [PCRA] petitions, some of which have been couched as

proposed amendments to other, previously filed petitions.”).

       On September 14, 2020, Appellant filed the instant pro se PCRA petition,

claiming judicial bias and deprivation of his constitutional rights. The PCRA

court appointed counsel to represent Appellant.     However, after holding a

hearing pursuant to Commonwealth v. Grazier, 713 A.2d 81 (Pa. 1998),

the court granted Appellant’s request to represent himself. Appellant filed an

amended PCRA petition on June 7, 2021.

       On July 14, 2021, the PCRA court issued Pa.R.Crim.P. 907 notice of

intent to dismiss Appellant’s petition, opining that it was time-barred and

Appellant had failed to plead or prove any exception. On August 2, 2021,

Appellant filed a response to the Rule 907 notice, as well as another amended

PCRA petition.1 The PCRA court dismissed Appellant’s petition on September

29, 2021. Appellant filed a pro se notice of appeal 33 days later, on November

1, 2021.

       On December 13, 2021, this Court issued a rule upon Appellant to show

cause why we should not quash his appeal as being untimely filed.         See


____________________________________________


1 Appellant did not obtain leave of court to amend his PCRA petition. See
Commonwealth v. Mason, 130 A.3d 601, 627 (Pa. 2015) (a petitioner must
seek leave of court to amend a PCRA petition, and claims raised in an
unauthorized amended petition are waived); see also Pa.R.Crim.P. 905(A).

                                           -2-
J-A18028-22


Pa.R.A.P. 903(a) (requiring all appeals to be filed “within 30 days after the

entry    of   the   order   from   which    the   appeal   is   taken.”);   see   also

Commonwealth v. Patterson, 940 A.2d 493, 498 (Pa. Super. 2007)

(“Jurisdiction is vested in the Superior Court upon the filing of a timely notice

of appeal.” (citation omitted)). Appellant, an inmate at the State Correctional

Institution (S.C.I.) at Mercer, filed a response (Response) on December 22,

2021. Appellant claimed he deposited his notice of appeal in the prison mail

on October 27, 2021.         He argued his appeal was timely pursuant to the

“prisoner mailbox rule,” where his “notice of appeal [] got mailed by the S.C.I.

Mercer mailroom personnel on[] October 28th[.]” Response, 12/22/21, at 1

(some capitalization and bold omitted).            Appellant also attached to the

Response copies of a (1) proof of service, dated October 27, 2021; and (2)

prison cash slip showing the same date. This Court discharged the rule on

January 12, 2022.

        Under the prisoner mailbox rule, a pro se prisoner’s submissions are

deemed filed on the date delivered to prison authorities for mailing.

Commonwealth v. Kennedy, 266 A.3d 1128, 1132 n.8 (Pa. Super. 2021);

Pa.R.A.P. 121(f) (“A pro se filing submitted by a person incarcerated in a

correctional facility is deemed filed as of the date of the prison postmark or

the date the filing was delivered to the prison authorities for purposes of

mailing as documented by a properly executed prisoner cash slip or other

reasonably verifiable evidence.”). Here, the record reveals Appellant delivered


                                           -3-
J-A18028-22


his notice of appeal to prison authorities on October 27, 2021, prior to the

expiration of the 30-day requirement of Rule 903(a). Thus, Appellant’s appeal

is timely.

      On November 2, 2021, the PCRA court ordered Appellant to file a

Pa.R.A.P. 1925(b) concise statement of errors complained of on appeal.

Order, 11/2/21 (directing Appellant to file a statement within 21 days “after

the entry of this Order or face dismissal due to waiver.”). Appellant filed a

pro se statement (Rule 1925(b) Statement) nearly a month later, on

November 29, 2022.         Appellant dated his Rule 1925(b) Statement

November 23, 2021, which is one day after the expiration of the 21-

day period set in the PCRA court’s Rule 1925(b) order.             The envelope

containing Appellant’s Rule 1925(b) Statement was postmarked November

24, 2021.

      The PCRA court issued an opinion on December 23, 2021. The court did

not address the merits of the claims Appellant raised in his Rule 1925(b)

Statement.     Rather, the court relied on its rationale in the September 29,

2021, memorandum and order dismissing Appellant’s PCRA petition.

      Appellant presents four issues for our review:

      I.     Is the [PCRA] court abusing discretion or not according to
             statutory    law    by    continuously   dismissing/denying
             [Appellant’s] post-conviction actions by [sic] “judicial bias”
             and impeding upon his statutorily required relief?

      II.    Is the [PCRA] court failing to know or is ignoring that
             [Appellant’s] action shall be construed as a writ of rehearing,
             writ of habeas corpus, or[] an extension towards the first

                                       -4-
J-A18028-22


          properly filed post-conviction [petition] as a full, fair,
          adequate, and meaningful hearing was not conducted with
          constitutionally sound representation, the hearing judge was
          judicially bias [sic], and action is a recoupment action to gain
          a proper hearing?

      III. Is the [PCRA] court abusing discretion or not according to
           statutory law by not granting a hearing so that [Appellant]
           can prove [and] substantiate the issues?

      IV. Is an instant remand to the [PCRA] court in appropriate order
          [sic] concerning trial counsel’s recent admittance of
          ineffective assistance at trial by counsel’s letter dated:
          November 29, 2021?

Appellant’s Brief at 4 (unnecessary brackets and some capitalization omitted).

      “We first must address the consequences of [Appellant’s] untimely filing

of” his Rule 1925(b) Statement. Commonwealth v. Boniella, 158 A.3d 162,

164 (Pa. Super. 2017). Our jurisprudence sets forth a “clear and well-settled”

rule that requires appellants to timely “file and serve a Rule 1925(b)

statement, when so ordered; any issues not raised in a Rule 1925(b)

statement will be deemed waived[.]” Commonwealth v. Hill, 16 A.3d 484,

494 (Pa. 2011) (relying on Commonwealth v. Lord, 719 A.2d 306, 309 (Pa.

1998) (superseded by rule as stated in Commonwealth v. Burton, 973 A.2d

428, 431 (Pa. Super. 2009) (en banc))). “[F]ailure to comply with the minimal

requirements of Pa.R.A.P. 1925(b) will result in automatic waiver of the

issues raised.” Greater Erie Indus. Dev. Corp. v. Presque Isle Downs,

Inc., 88 A.3d 222, 224 (Pa. Super. 2014) (en banc) (emphasis in original;

citation omitted).   An appellate court does “not have the discretion to

countenance deviations from the Rule’s requirements[.]” Hill, 16 A.3d at 494;

                                     -5-
J-A18028-22


see also Commonwealth v. Butler, 812 A.2d 631, 636 (Pa. 2002) (“Rule

1925 is [] a crucial component of appellate process.”).             Also, when an

appellant proceeds pro se, we recognize no remedy or exception for an

Appellant’s failure to timely file a Rule 1925(b) statement. Boniella, 158 A.3d

at 164; see also Elliot-Greenleaf, P.C. v. Rothstein, 255 A.3d 539, 542

(Pa. Super. 2021) (although we are “willing to liberally construe” an

appellant’s pro se filings, an “appellant is not entitled to any particular

advantage because he lacks legal training.” (citation and brackets omitted));

cf. Pa.R.A.P. 1925(c)(3) (procedure where a criminal defendant’s counsel is

ineffective for failing to timely file a Rule 1925(b) statement).

       Because Appellant failed to file a Rule 1925(b) statement as ordered, he

waived the issues he seeks to raise on appeal.2 See Hill, supra; Boniella,

158 A.3d at 164 (finding waiver of all issues where pro se appellant filed court-

ordered 1925(b) statement one day late, even where trial court addressed

merits of issues in an opinion).           Therefore, we affirm the PCRA court’s

dismissal of Appellant’s petition.

       Order affirmed.




____________________________________________


2Even if Appellant had not waived his issues, we would affirm the PCRA court’s
dismissal of Appellant’s petition based on the court’s cogent reasoning in its
September 29, 2021, memorandum and order. See Memorandum Opinion
and Order, 9/29/21, at 2-6 (concluding Appellant’s facially untimely petition
was jurisdictionally time-barred and did not meet any exception).

                                           -6-
J-A18028-22


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/7/2022




                          -7-